Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Reports First Quarter 2007 Earnings HAMILTON, Bermuda, May 3, 2007 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported first quarter net income of $14.3 million, or $0.52 per diluted share, increases of 117% and 108%, respectively, in comparison to the first quarter of 2006, when comparable measures were $6.6 million of net income and $0.25 per diluted share. Net income benefited as a result of a negative $1.0 million incurred loss provision in the 2007 first quarter that was occasioned by a reduction in case reserves and an increase in recoverables totaling $0.9 million relating to two claims. Earnings per diluted share in the quarter do not reflect dividends on the Companys 7.5% non-cumulative preference shares ($75 million issued in December, 2006), as those dividends are expected to be declared and recognized in the second and fourth quarter of each year to meet the scheduled dividend payments in June and December. While net income and net income per diluted share are calculated in conformity with U.S. generally accepted accounting principles (GAAP), RAM provides other information because Company management as well as many research analysts and investors evaluate financial performance on the basis of operating earnings, which excludes realized gains or losses on investments and unrealized gains or losses on credit derivatives (collectively termed net security gains and losses). Some research analysts and investors further evaluate earnings by excluding the net income impact of refundings (accelerated premiums and associated earnings) from operating earnings to produce what is referred to as core earnings. The following table provides comparisons of operating earnings and core earnings for the 2007 and 2006 first quarters: Earnings Per Diluted Share First Quarter 2007 2006 % change Net income per diluted share $ $ % Effect of net security (gains)/losses Operating earnings % Effect of refundings ) ) % Core earnings $ $ 96 % Note: Operating and core earnings are non-GAAP measures presented here to facilitate analysis that is frequently undertaken by research analysts and investors in assessing the performance of RAM. 5 As illustrated above, 2007 GAAP-basis net income per diluted share increased by more than 100% for the quarter compared to 2006; operating earnings increased by 100%; and core earnings per diluted share increased at 96% . RAM Chief Executive Officer Vernon Endo commented that Were pleased with our first quarter financial performance. While it is appropriate to note that earnings per diluted share do not include a pro-rated portion of the annual cost of our preference shares, which would be approximately $1.4 million or $0.05 per diluted share, our strong growth in net income and earnings per share illustrate both the continuing growth of our in-force assumed reinsurance portfolio as well as the anticipated normalization of our operating expenses relative to prior years. Were also off to a pretty good start on 2007 business production and were hopeful that our most recent new treaty, which was effective at the beginning of the second quarter, will enable us to continue to show growth in business production during the remainder of the year. Summary of Operating Results Net premiums written in the quarter totaled $22.2 million, 52% above the somewhat weak $14.6 million of net premiums written in the first quarter of 2006. About two-thirds of first quarter written premiums is associated with public finance business and premiums from treaty business provided more than 90% of written premiums. Adjusted premiums written in the first quarter were $26.9 million, a 31% increase over the comparable quarter in 2006. Adjusted premiums written is a non-GAAP measure of business production which includes both upfront premiums written and the present value of future installment premiums for new business written in the quarter (note: present value of installment premiums is reported by RAM at a one-quarter lag). Premiums written by product line and adjusted premiums written are provided in the table below: First Quarter Adjusted Premiums Written (in $ millions) % change Premiums Written Public Finance % Structured Finance % Net Premiums Written % less Installment Premiums Written % Upfront Premiums % PV Installment Premiums on New Business 12.4 -2.4 % Adjusted Premiums Written % 6 The growth achieved in adjusted premiums written reflects strong increases in public finance business, which was 48% above the prior years first quarter, and both U.S. and International public finance adjusted premiums written were up substantially. Structured finance grew at a lesser but still healthy rate of 12%, with the primary source of growth in U.S. business. Earned premiums in the quarter of $14.0 million are 31% greater than the $10.7 million level in the first quarter of 2006. Eliminating $1.9 million in accelerated premiums from refundings from total earned premiums, core earned premiums in first quarter are 20% above 2006, which included $0.6 million in refundings. Net investment income for the quarter reached $7.6 million, 41% above the $5.4 million of net investment income recorded in the first quarter of 2006. The substantial growth in investment income in 2007 over the comparison period reflects a 34% increase in cash and invested assets from first quarter 2006 to first quarter 2007, as well as modestly increased book yield. Neither realized gains or losses on investment sales nor unrealized losses on credit derivatives were material in either the 2007 or 2006 first quarters. Incurred losses and loss adjustment expenses were ($1.0) million in the 2007 first quarter, generating a loss ratio of (7.3%) . This result compares favorably to $1.1 million of incurred losses in the comparable 2006 period, when RAM recorded a loss ratio of 10.3%, a level which the Company considers a more typical loss level. The negative incurred losses principally result from a reduction in a case reserve and an increase in a recoverable estimate related to two claims. In the case of one of these claims we lowered our year-end loss estimate because of a settlement agreement achieved by the ceding company, while the increase in recoverable reflects the favorable outcome from the work of another ceding company to reduce a loss in which we made a claim payment. Although this sort of activity on individual claims is relatively commonplace in our business, and despite the fact that RAM has reported negative incurred losses in three of its most recent four quarters, we note that we regard it as unusual when aggregate loss activity during a quarter results in negative incurred losses. Acquisition expenses of $4.9 million in the quarter are closely related to earned premiums and the first quarter 2007 ratio of acquisition expenses to earned premium of 34.8% compares favorably to the 2006 ratio of 36.8% .
